1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6    UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00001-MMD-CWH
7                                        Plaintiff,                 ORDER
             v.
8
     IONUT BITERE, et al.,
9
                                     Defendants.
10

11      I.        SUMMARY

12           Defendants Ionut Bitere, Eugeniv-Florian Ciuca, and Oana Maria Serban were

13   indicted on various counts related to an alleged Automated Teller Machine (“ATM”)

14   skimming operation that Defendants carried out in the Las Vegas, Nevada area.

15   Generally speaking, ATM skimming is a practice where ATM card information is gathered

16   from unsuspecting bank customers through the use of small cameras and electronic

17   magnetic strip recorders installed on ATMs—and then cash is withdrawn in those

18   unsuspecting customers’ names. Defendants Ciuca and Serban moved to suppress

19   certain pieces of evidence and statements (ECF Nos. 95, 96, 140), and Serban moved to

20   join (“Serban’s Joinder”) a supplement to part of one of Ciuca’s motions to suppress (ECF

21   No. 170). These motions were referred to Magistrate Judge Carl W. Hoffman. Judge

22   Hoffman held a hearing on the motions to suppress (the “Hearing”).1 (ECF No. 157.)

23   Currently before the Court are Judge Hoffman’s reports and recommendations (“R&R(s)”)

24   on these motions to suppress (ECF Nos. 186, 187), along with Ciuca and Serban’s

25

26
27           1Judge   Hoffman admitted several exhibits into evidence at the Hearing. (ECF No.
     157.)
28
1    objections thereto (ECF Nos. 202, 203, 204).2 Judge Hoffman denied Serban’s Joinder

2    and recommends denying the motions to suppress. (ECF Nos. 186, 187.) For the reasons

3    discussed below, the Court will accept Judge Hoffman’s recommendations, and Ciuca

4    and Serban’s motions to suppress evidence will accordingly be denied. The Court also

5    affirms Judge Hoffman’s decision to deny Serban’s Joinder.

6       II.      LEGAL STANDARD

7             Magistrate judges have authority to review and file findings and recommendations

8    on matters referred by the district court, including motions to suppress evidence in a

9    criminal case. LR IB 1-4(h). This Court “may accept, reject, or modify, in whole or in part,

10   the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

11   Where a party timely objects to a magistrate judge’s report and recommendation, then

12   the court is required to “make a de novo determination of those portions of the [report and

13   recommendation] to which objection is made.” Id. The Court thus accepts the portions of

14   Judge Hoffman’s R&Rs to which Ciuca does not object and conducts a de novo review

15   of the portions of the R&Rs to which either Ciuca or Serban objects.

16            With respect to Judge Hoffman’s decision on Serban’s Joinder, magistrate judges

17   are authorized to resolve pretrial matters subject to district court review under a “clearly

18   erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ.

19   P. 72(a); L.R. IB 3-1(a) (“A district judge may reconsider any pretrial matter referred to a

20   magistrate judge in a civil or criminal case pursuant to LR IB 1-3, where it has been shown

21

22

23            2TheCourt also reviewed the government’s responses to Defendants’ objections.
     (ECF Nos. 209, 210, 212.) In addition, the Court granted Ciuca’s request for leave to file
24   a reply in support of his objection (ECF No. 213). (ECF No. 217.) Accordingly, the Court
25   also reviewed Ciuca’s reply. (ECF No. 220.) In addition, the government filed a response
     to Ciuca’s request for leave to file a reply (ECF No. 214), which the Court also reviewed.
26   The Court also reviewed the exhibits attached to all of the parties’ briefing cited in this
     order.
27
                                                  2
28
1    that the magistrate judge’s ruling is clearly erroneous or contrary to law.”). A magistrate

2    judge’s pretrial order issued under 28 U.S.C. § 636(b)(1)(A) is not subject to de novo

3    review, and the reviewing court “may not simply substitute its judgment for that of the

4    deciding court.” Grimes v. City & County of San Francisco, 951 F.2d 236, 241 (9th Cir.

5    1991). Thus, the Court reviews Judge Hoffman’s denial of Serban’s Joinder under a clear

6    error standard of review.

7       III.        BACKGROUND

8              The Court relies on documents filed by the parties in support of their motions and

9    related briefs, as well as the testimony from the Hearing, to construct this factual

10   background. The Court notes any inconsistencies that may be material to its factual

11   findings below.

12             A.     Relevant Events

13             The government alleges that all three Defendants entered the United States from

14   Romania in September 2017 and embarked on an ATM-skimming spree over the course

15   of fall 2017 that brought them from the Chicago, Illinois area to Las Vegas, Nevada, where

16   they were apprehended. (ECF No. 212 at 2.) Following a report from a security manager

17   at One Nevada Credit Union that the bank had found an ATM skimmer on one of its ATMs

18   in Las Vegas, Detective M. Jogodka of the Las Vegas Metropolitan Police Department

19   (“LVMPD”) began investigating who placed the ATM skimmer. (ECF No. 212-3 at 2.) It

20   was December 3, 2017. (Id.) The security manager provided Detective Jogodka with

21   some photographs of the suspect who placed the skimmer and other information about

22   the impacts of the ATM skimmer on December 4, 2017. (Id.) The suspect was driving a

23   red Saturn sedan with an upside-down Illinois license plate. (Id. at 2-3.)

24             Detective Jogodka enlisted the help of officials at various other government

25   agencies to learn who placed the ATM skimmer. He was also working on this ATM

26   skimming case as part of a larger team of investigators. Through collaboration with this

27   larger team, Detective Jogodka found out the red Saturn was registered to Mavromatis
                                               3
28
1    Fotis. (Id. at 3.) Detective Jogodka also determined that a Mavromatis Fotis had rented a

2    room at the Budget Suites on Tropicana Avenue in Las Vegas. (Id.) Then, Detective

3    Jogodka got records from the Budget Suites that included copies of the passports of the

4    people who had rented that room; Fotis from Greece and Serban, from Romania. (Id.;

5    see also ECF No. 214-2.) The Budget Suites records also noted that Fotis and Serban’s

6    vehicle was a 2005 Volkswagen Tiguan. (Id.) But the photographs of Mavromatis Fotis

7    on the photocopy of the Greek passport from the Budget Suites did not match other

8    records for Mavromatis Fotis. (ECF No. 214-4.) Customs and immigration officials

9    matched the photograph of Mavromatis Fotis from the Greek passport with other

10   photographs in their records, and determined that ‘Mavromatis Fotis’ was actually Ciuca,

11   also from Romania. (ECF No. 212-3 at 3-4.) They communicated this information to

12   Detective Jogodka.

13          Investigators saw the red Saturn in the parking lot of the Excalibur Hotel-Casino at

14   10:40 a.m. on December 5, 2017. (Id. at 6.) Investigators reached out to the security staff

15   at the Excalibur and were able to use surveillance video footage to follow the man who

16   got out of the red Saturn (who looked like the man in the photographs from the bank) all

17   the way to room 25-217. (Id.) Excalibur records revealed that room 25-217 was registered

18   to Bitere. (Id. at 6-7.) Excalibur records further revealed that room 16-240 was registered

19   to Ciuca; Bitere made the reservation for him. (Id.)

20          Other investigators continued to stake out the Budget Suites. Around 11:30 a.m.,

21   Serban and Bitere showed up in the Tiguan at the office of the Budget Suites, seeking

22   the deposit for the room rented to Mavromatis Fotis and Serban. (Id. at 7.) Bitere was still

23   wearing the same outfit he was wearing in the surveillance footage from the bank and the

24   Excalibur. (Id.) Bitere and Serban retrieved the deposit. (Id.) Then they got back in the

25   Tiguan and left. (Id.) Investigators tailed them to a Money Tree cash transfer business.

26   Investigators arrested both Bitere and Serban as they stood at the counter of the Money

27   Tree attempting to transfer $1000 to Romania; a phone laying on the counter displayed
                                              4
28
1    instructions on where to wire the money. (Id.) The investigators detained Bitere but let

2    Serban go.

3          Meanwhile, other investigators were working with the security staff at the Excalibur.

4    As relevant to the pending motions, Detective Jogodka appears to have been mostly

5    directing the operations at the Excalibur, and his primary collaborator from Excalibur

6    security was Alan Whitty. (ECF No. 212-1 at 2.) As explained and analyzed in more detail

7    below, over the course of the afternoon of December 5, 2018, investigators got Ciuca to

8    leave his room at the Excalibur, handcuffed him, and detained him in an Excalibur security

9    office. (Id.) Detective Jogodka also got a telephonic search warrant from a Nevada state

10   judge to search both Ciuca’s room (room number 16-240), and Bitere’s room (room

11   number 25-217), along with the red Saturn in the parking lot (the “Excalibur Warrant”).

12   (ECF No. 212-3.) Just before Detective Jogodka was going to execute the search warrant

13   on Ciuca’s room, Serban showed up at the Excalibur. (ECF No. 212-1 at 2-3.)

14   Investigators detained her and took her to the Excalibur security office where they were

15   also holding Ciuca. (Id. at 3.) Jogodka executed the Excalibur Warrant later that

16   afternoon, searching both hotel rooms and the red Saturn. Investigators found more than

17   $40,000 in cash, ATM-skimming-related equipment, handwritten lists that appeared to

18   consist of debit card numbers, electronics, and clothes in the two Excalibur hotel rooms

19   and the red Saturn. (ECF No. 204-1 at 193-194.) Later in the afternoon of December 5,

20   2017, investigators took Ciuca and Serban to join Bitere at the Clark County jail. (ECF

21   No. 212-1 at 3.)

22         As their investigation continued, investigators obtained several additional warrants

23   to access various electronic devices and online accounts that appeared to be controlled

24   by the three Defendants. (ECF No. 210 at 3.) One of those warrants was for a Yahoo!

25   email account, Edelyn marya@yahoo.com, which appeared to be controlled by Serban

26   (the “Yahoo Warrant”). (ECF No. 210-1.)

27   ///
                                                 5
28
1           B.     The Challenged Warrants

2           Serban challenges the sufficiency of the Yahoo Warrant, arguing it was not

3    supported by probable cause. (ECF No. 203.) Ciuca challenges the sufficiency of the

4    Excalibur Warrant, also arguing it was not supported by probable cause. (ECF No. 204.)

5    In both cases, Defendants argue that the affidavits submitted in support of the

6    applications for these search warrants contained insufficient factual material to support a

7    probable cause finding. In other words, Ciuca and Serban contend that the judges who

8    issued the Excalibur Warrant and the Yahoo Warrant made the wrong call.

9           C.     The Alleged Warrantless Searches of Excalibur Hotel Room 16-240

10          As noted above, Ciuca was staying in room 16-240 of the Excalibur at the time

11   investigators arrived in the late morning or early afternoon of December 5, 2017. (ECF

12   No. 212-1 at 2.) Later that afternoon, Detective Jogodka executed the Excalibur Warrant

13   he obtained on room 16-240. (Id. at 3.) Detective Jogodka found evidence that potentially

14   shows Ciuca and Serban, who was also staying in the room, were engaged in an ATM-

15   skimming scheme. (Id.) Ciuca aims to suppress any and all evidence collected by

16   investigators in Room 16-240. (ECF No. 204.) In addition to challenging the sufficiency of

17   the Excalibur Warrant that permitted the search, Ciuca also argues that any evidence

18   found in room 16-240 should be suppressed because some or all of it was collected during

19   two alleged warrantless searches conducted before Detective Jogodka got a warrant to

20   search room 16-240. (Id.) More specifically, Ciuca argues that one warrantless search

21   occurred at the time investigators came to his room and placed him in handcuffs (Id. at

22   3-8.), and another occurred between 2:08 and around 2:30 p.m. (Id. at 8-11.) The Court

23   describes both alleged warrantless searches in more detail below.

24                 1.     The Alleged Warrantless Search at the Time Ciuca Was Arrested

25          At either 12:39 or 12:43 p.m. on December 5, 2017, Whitty knocked on the door to

26   room 16-240. (Compare ECF No. 212-1 at 2 with ECF No. 204-1 at 192.) Ciuca opened

27   it. (ECF No. 212-1 at 2.) Investigators handcuffed Ciuca and took him down to the
                                               6
28
1    Excalibur room 16-240 occurred before Detective Jogodka obtained the Excalibur

2    Warrant. (ECF No. 186 at 2-9 (denying Ciuca’s motion to suppress).) Judge Hoffman had

3    also permitted Serban to join Ciuca’s motion to suppress. (ECF Nos. 101, 117.) Ciuca

4    objected to Judge Hoffman’s denial of his motion to suppress evidence. (ECF No. 204.)

5    Ciuca also requested a hearing on the Excalibur Warrant pursuant to Franks v. Delaware,

6    438 U.S 154 (1978) in his objection. (Id. at 14.) Serban also joined, albeit in a conclusory

7    fashion, Ciuca’s objection. (ECF No. 202 at 2.) Thus, while the Court agrees with Judge

8    Hoffman and will accept his recommendation to deny Ciuca’s motion to suppress

9    evidence (ECF No. 95) in his R&R (ECF No. 186), the Court has conducted a de novo

10   review of the record and explains its reasoning in more detail below.

11          Further, after the Hearing, Ciuca filed a motion to supplement (ECF No. 168) his

12   earlier motion to suppress statements (ECF No. 96), relying on the security video of

13   Ciuca’s temporary detention in the Excalibur’s security room to suppress additional

14   statements. Serban moved to join that motion (ECF No. 163), although she had not

15   moved to join Ciuca’s original motion to suppress statements. (ECF No. 186 at 11.) Judge

16   Hoffman granted both motions and directed Ciuca to include specific citations to the time

17   stamp on the security video to support the additional statements that Ciuca seeks to

18   suppress. (ECF No. 165 at 2.) Ciuca then filed the supplement of his motion to suppress

19   statements (“the Supplement”) (ECF No. 168); and Serban filed her Joinder (ECF No.

20   170). Judge Hoffman denied Serban’s Joinder. (ECF No. 186. at 11-12.) Serban objects

21   to Judge Hoffman’s denial of her Joinder. (ECF No. 202.) Thus, the Court will also address

22   Serban’s objection in more detail below.

23          Finally,   Serban   moved    to   suppress    any   evidence     seized   from   the

24   edelyn marya@yahoo.com email account pursuant to the Yahoo Warrant. (ECF No.

25   140.) There, she argued that the Yahoo Warrant was not supported by sufficient probable

26   cause. (Id.) Judge Hoffman recommends denying her motion. (ECF No. 187.) Serban

27
                                                 10
28
1    objects to that denial.4 (ECF No. 203.) Thus, while the Court also agrees with Judge

2    Hoffman that the Yahoo Warrant was supported by sufficient probable cause, it has

3    conducted a de novo review of the record and will explain its decision to adopt Judge

4    Hoffman’s R&R (ECF No. 187) in more detail below.

5       IV.        DISCUSSION

6             Having conducted a de novo review of the record pertinent to the portions of Judge

7    Hoffman’s R&Rs that Ciuca and Serban object to, the Court will adopt Judge Hoffman’s

8    recommendations for the reasons provided below. The Court’s analysis is organized by

9    issue.

10            A.     The Challenged Warrants

11            In their objections to the R&Rs, Ciuca argues that the Excalibur Warrant was not

12   supported by probable cause (ECF No. 204 at 11-13), and Serban argues that the Yahoo

13   warrant was not supported by probable cause (ECF No. 203). The government responds

14   that the affidavits submitted in support of the applications for both warrants contained

15   ample facts from which the issuing Judges reasonably found that Excalibur room 16-240

16   and the edelyn marya@yahoo.com email account were likely to contain evidence of an

17   ATM skimming scheme—and thus both warrants were supported by probable cause.

18   (ECF Nos. 210 at 6-12, 212 at 21-28.) The Court agrees with the government.

19            “Probable cause to search exists when the known facts and circumstances are

20   sufficient to cause a reasonable person to conclude that contraband or evidence of a

21   crime will be found.” United States v. Ibarra, 345 F.3d 711, 716 (9th Cir. 2003) (citation

22   omitted). There must be a “‘fair probability’ that contraband or evidence is located in a

23

24            4Serban
                    originally requested an evidentiary hearing in her motion to suppress
25   (ECF No. 140), which Judge Hoffman denied (ECF No. 187 at 5-6). In her objection to
     Judge Hoffman’s R&R denying her motion to suppress, Serban withdrew her request for
26   an evidentiary hearing on whether the Yahoo Warrant was sufficiently supported by
     probable cause. (ECF No. 203 at 7.) Thus, Serban’s request for an evidentiary hearing
27   on the Yahoo Warrant is now moot.
                                              11
28
1    particular place.” United States v. Kelley, 482 F.3d 1047, 1050 (9th Cir. 2007) (quoting

2    Illinois v. Gates, 462 U.S. 213, 246 (1983)). The “fair probability” inquiry is a

3    “‘commonsense, practical question’” that is based on the totality of the circumstances,

4    including reasonable inferences. Id. (quoting United States v. Gourde, 440 F.3d 1065,

5    1069 (9th Cir. 2006)).

6           When examining a challenged search warrant, a judge’s probable cause

7    determination is accorded “significant deference,” United States v. Gil, 58 F.3d 1414,

8    1418 (9th Cir. 1995), and will be overturned only if it is “clearly erroneous,” United States

9    v. Stanert, 762 F.2d 775, 779 (9th Cir. 1985). In making this determination, the court is

10   “limited to the information and circumstances contained within the four corners of the

11   underlying affidavit.” Id. at 778. The duty of a reviewing court is to ensure that the

12   magistrate judge had a “substantial basis” for concluding that probable cause existed.

13   Gates, 462 U.S. at 238-39 (internal quotations omitted).

14          The Court addresses each of the two challenged warrants, in turn, below.

15                 1.      The Excalibur Warrant

16          The Court finds that the Excalibur Warrant was supported by probable cause.

17   Thus, it will overrule Ciuca and Serban’s objections and accept Judge Hoffman’s

18   recommendation with respect to the Excalibur Warrant, denying the applicable motion to

19   suppress.

20          Detective Jogodka spent seventeen minutes on the phone with Nevada state

21   Judge Diana Sullivan to obtain the Excalibur Warrant, a conversation corresponding to

22   an eleven page affidavit when transcribed. (ECF No. 212-3.) As transcribed, Detective

23   Jogodka’s conversation with Judge Sullivan contained sufficient facts such that she

24   reasonably could have concluded there was a fair probability that contraband or evidence

25   would be found in room 16-240 of the Excalibur. At the least, Judge Sullivan’s decision to

26   issue the Excalibur Warrant was not clearly erroneous.

27
                                                  12
28
1           In his oral affidavit, Detective Jogodka explained that he had determined Ciuca

2    was the registered owner of the red Saturn that had been captured facilitating ATM

3    skimming on surveillance footage of an ATM in which Detective Jogodka had also found

4    an ATM skimmer. (Id. at 2-3.) Further, Detective Jogodka explained that Ciuca had

5    registered the red Saturn using the fake identity of Mavromatis Fotis. (Id. at 2-4.) Thus, it

6    was reasonable that Detective Jogodka was looking for Ciuca—he appeared to be

7    connected to the ATM skimming, and the fact that he registered the car used for the ATM

8    skimming to a fake identity raises an additional red flag suggesting that Ciuca was up to

9    something.

10          Detective Jogodka also offered Judge Sullivan sufficient facts connecting Ciuca to

11   room 16-240 at the Excalibur, and explained why he suspected that evidence related to,

12   and/or the fruits from, the ATM skimming scheme may be in that hotel room. Detective

13   Jogodka explained that the ATM skimmers who were using the red Saturn—a car

14   registered to Ciuca—likely had made off with $28,000 from One Nevada Credit Union

15   alone. (Id. at 4.) He further explained that other investigators had located the red Saturn

16   in the parking lot of the Excalibur earlier that morning. (Id. at 6.) He also explained that

17   he collaborated with hotel security to learn, by piecing together surveillance footage, that

18   the person driving the red Saturn was staying in the Excalibur room 25-217. (Id.) A search

19   of the Excalibur’s records revealed that Ciuca also had a room at the Excalibur—room

20   16-240—and that room had been rented for Ciuca by the person who got out of the red

21   Saturn, who turned out to be Bitere. (Id. at 6-9.) Thus, it was reasonable for Judge Sullivan

22   to conclude that Ciuca was somehow involved with this suspected ATM-skimming

23   scheme, and that cash, ATM skimming devices, or other evidence may be in room 16-

24   240 of the Excalibur. In addition, the affidavit contained other facts not specifically

25   discussed here, which arguably add further support for Judge Sullivan’s probable cause

26   finding.

27
                                                  13
28
1          The Court therefore finds Judge Sullivan was not clearly erroneous in granting the

2    Excalibur Warrant, and overrules Ciuca and Serban’s objections to Judge Hoffman’s R&R

3    with respect to the Excalibur Warrant.

4                 2.     The Yahoo Warrant

5          The Court also finds that the Yahoo Warrant was supported by probable cause.

6    Thus, it will overrule Serban’s objection and accept Judge Hoffman’s recommendation

7    with respect to the Yahoo Warrant, denying the applicable motion to suppress.5

8          The 37 page affidavit submitted by FBI Special Agent Buel in support of his

9    application for the Yahoo Warrant contained sufficient facts such that Judge Hoffman

10   reasonably could have concluded there was a fair probability that evidence relevant to

11   the ATM-skimming-scheme at issue here would be found somewhere in the content of

12   the applicable email account. (ECF No. 210-1.) At the least, Judge Hoffman was not

13   clearly erroneous in signing the warrant.

14         From the factual information contained in the affidavit submitted in support of the

15   application for the Yahoo Warrant, it was reasonable for Judge Hoffman to conclude both

16   that Serban was involved in the ATM-skimming scheme, and more evidence related to it

17   would likely be found in the email account that was the subject of the Yahoo Warrant. (Id.)

18   Agent Buel begins by explaining his relevant experience and training, the crimes he is

19   investigating, and the reasons for his general knowledge that people engaged in ATM-

20   skimming often used shared access to online accounts to carry out ATM-skimming

21   schemes. (Id. at 1-14.) He then explains why investigators believed that Serban was an

22   active participant in the ATM-skimming operation at issue here, including that Serban was

23   registered as staying in the same room at the Budget Suites as Mavromatis Fotis (Ciuca’s

24

25
           5The  Court notes that Judge Hoffman both signed the Yahoo Warrant and issued
26
     the applicable R&R. Thus, the Court refers to Judge Hoffman throughout this section
27   IV.A.2.
                                              14
28
1    fake identity, who was also the registered owner of the red Saturn seen in ATM

2    surveillance videos) (Id. at 16), Serban went back to collect the deposit from the Budget

3    Suites with Bitere and was then detained at a Money Tree with a fair amount of cash on

4    her (Id. at 18), and another $5000 cash was found in her luggage in her room at the

5    Excalibur (and the room also contained other indicia of ATM-skimming) (Id. at 18-19).

6          Agent Buel next explains how he determined from Bitere’s phone6 that Bitere was

7    communicating with Ciuca about the ATM skimming using WhatsApp, and they were

8    sharing an email account—which tends to show this was a method that the alleged co-

9    conspirators used. (Id. at 22-30.) He then explains why he thinks that Bitere was also

10   communicating in a similar fashion with Serban, and why he suspects they are sharing

11   information about their ATM-skimming operation in the Yahoo! email account that is the

12   subject of the Yahoo Warrant. (Id. at 30-25.) The Court finds that all of these facts, as

13   presented in the applicable affidavit, add up to a reasonable probability that evidence

14   regarding the ATM skimming scheme would be found in this email account.

15         The Court therefore finds Judge Hoffman was not clearly erroneous in granting the

16   Yahoo Warrant and overrules Serban’s objection to Judge Hoffman’s R&R with respect

17   to the Yahoo Warrant.

18
           B.       Whether Any Warrantless Searches of Excalibur Hotel Room 16-240
19                  Occurred
20         Ciuca further argues that any evidence found in Excalibur Hotel room 16-240

21   should be suppressed because two warrantless searches of that hotel room occurred

22   before the room was search by a team led by Detective Jogodka pursuant to the Excalibur

23   Warrant. (ECF No. 204 at 3-11.) The government responds that the Court should adopt

24   Judge Hoffman’s recommendation that neither search occurred, because the evidence

25
26
           6Agent Buel had access to this phone pursuant to a previously-issued warrant.
27   (ECF No. 220-1 at 22.)
                                            15
28
1    does not support Ciuca’s argument that either search occurred. (ECF No. 212 at 6-19.)

2    For the reasons explained below, the Court agrees with the government. The Court will

3    address each of the two alleged searches separately.

4                  1.      The Alleged Search When Ciuca Was Arrested

5           Ciuca argues that a warrantless search of room 16-240 occurred somewhere

6    between 12:39 and 12:50 p.m. on December 5, 2017, right after he was handcuffed by

7    investigators, after he opened the door to that hotel room in response to a knock from

8    Excalibur security officer Whitty. (ECF No. 204 at 3-8.) Ciuca says that right after he was

9    handcuffed, LVMPD Detective Garret and other investigators took a look around room

10   16-240, picked up some cash from an open suitcase, commented on the cash, and picked

11   up one of Ciuca’s phones and his wallet from a nightstand. (Id. at 3.) As evidence this

12   happened, Ciuca points to surveillance video from the Excalibur’s security office (on a

13   different floor of the hotel), where Detective Garret can be seen with the phone and wallet

14   he allegedly took from Ciuca’s room in his hands. (Id. at 3-4.) Ciuca further points to some

15   unclear testimony from Detective Garret and Whitty as evidence that a warrantless search

16   occurred. (Id. at 4-6.)

17          The government responds that Detective Garret took the phone and wallet off

18   Ciuca’s person, as part of a pat-down search incident to arrest. (ECF No. 212 at 10-12.)

19   More generally, the government argues that no warrantless search of room 16-240

20   occurred around the time Ciuca was handcuffed. (Id. at 6-14.) The Court agrees with the

21   government because the evidence favors the government’s argument.

22          The government proffers several persuasive pieces of evidence in support of its

23   argument that no warrantless search of room 16-240 occurred around the time Ciuca was

24   handcuffed—which the Court finds determinative in finding no such search occurred.

25   First, the government presented three witnesses at the Hearing—Detectives Jogodka and

26   Garret, and Excalibur security officer Whitty—and all three testified that no warrantless

27   searches of room 16-240 occurred. (Id. at 6.) Second, the EIR does not present the clear
                                                16
28
1    chronology that Ciuca relies on to argue a search occurred and therefore does not support

2    his argument. (ECF No. 212-1 at 2.) Third, the LVMPD Property Report presumably

3    completed by Detective Jogodka soon after the relevant events of December 5, 2017

4    states that the items Ciuca relies on to show a warrantless search occurred were found

5    on Ciuca’s person. (ECF No. 212-2.) Fourth, Detective Garret testified at the Hearing that

6    he took those items—a phone and Ciuca’s wallet—from Ciuca’s person. (ECF No. 212 at

7    11.) Fifth, Ciuca neither presented an affidavit nor testified at the Hearing regarding his

8    version of what happened around the time he was handcuffed, leaving the government’s

9    more persuasive evidence unrebutted. (Id. at 9-10.)

10          In sum, the Court finds the pertinent evidence shows that no search occurred

11   around the time Ciuca was handcuffed in the early afternoon of December 5, 2017. Thus,

12   the Court will accept Judge Hoffman’s recommendation on this point and deny Ciuca and

13   Serban’s related motions.

14                 2.     The Alleged Search at 2:08 p.m.

15          Ciuca also argues that a warrantless search of Excalibur Hotel room 16-240

16   occurred sometime between 2:08 and 2:30 p.m. on December 5, 2017. (ECF No. 204 at

17   8-11.) His primary piece of evidence is the LIR, which shows that Excalibur security officer

18   Whitty opened the door to Room 16-240 at 2:08 p.m. (Id. at 9; see also Table, supra

19   Section III.C.2.) The LIR further shows that the door to room 16-240 was opened from the

20   inside at 2:13 p.m., and then left open until 2:45 p.m. (Table, supra Section III.C.2.) Ciuca

21   explains that, conceivably, Detective Jogodka could have been walking around in the

22   room from 2:08 to 2:13 p.m., when he went out in the hall to call Judge Sullivan to get the

23   Excalibur Warrant. (ECF No. 204 at 10.) Ciuca further points to some of Whitty’s

24   testimony, and takes issue with some of Judge Hoffman’s reasoning in the applicable

25   R&R, where Judge Hoffman found the LIR to be unreliable. (Id. at 9-10.) The government

26   responds that the rest of the evidence presented on this point shows that the LIR was

27
                                                  17
28
1    unreliable, and therefore Judge Hoffman was correct to discredit it. (ECF No. 212 at 15-

2    19.)

3           The Court finds that Judge Hoffman got the right result—the LIR is unreliable, and

4    thus there is no evidence that a warrantless search of room 16-240 occurred sometime

5    after 2:08 p.m. First, the LIR shows that the door to room 16-240 remained closed from

6    12:05 p.m. until 2:08 p.m. But there is no genuine dispute that Ciuca was taken out of the

7    room in handcuffs during that time, in part because the undisputed surveillance footage

8    from the Excalibur security office shows Ciuca being escorted in at 12:50 p.m. (ECF No.

9    212 at 19.) The door to room 16-240 must have been opened for that to happen. Thus,

10   the LIR was inaccurate at least once during the afternoon of December 5, 2017. And while

11   Ciuca argues that the ‘read-out’ shown in the LIR at 12:34 p.m. is consistent with

12   investigators arriving shortly after that to handcuff Ciuca, Ciuca does not—and cannot—

13   argue that the LIR shows the door to room 16-240 was opened when it was indisputably

14   opened: when Ciuca was taken out of it and handcuffed. Second, as noted above,

15   Detectives Jogodka and Garret, and Excalibur security officer Whitty, all testified that no

16   warrantless search occurred. (ECF No. 212 at 6.) Third, both Detective Jogodka and

17   Whitty testified that, in their experience, LIRs are generally unreliable. (Id. at 17-19.)

18   Fourth, the government presented photographs with corresponding metadata that tended

19   to show room 16-240 was undisturbed at 2:47 p.m., and that no warrantless search

20   occurred before that time. (Id. at 15-17.) And while Ciuca raises a cursory challenge to

21   the accuracy of the photos and their metadata in his briefing (ECF No. 204 at 10), he

22   raised no such challenge at the Hearing when such evidence was introduced. (ECF No.

23   212 at 15-17.)

24          Further, why would Detective Jogodka conduct a warrantless search of room 16-

25   240 just after 2:08 p.m.? Ciuca does not need to answer that question, but the logical

26   answer is that Detective Jogodka had no need to. He had already identified the room and

27   secured it. He was already preparing to get a search warrant to search the room. (ECF
                                               18
28
1    No. 204-1 at 72-75.) None of the information he presented in support of his application

2    for the search warrant referenced the contents of the room—and the Court agrees the

3    affidavit contained enough factual information to support a probable cause finding. (ECF

4    No. 212-3; see also supra Section IV.A.1.) And Ciuca has not even alleged that Detective

5    Jogodka took anything from the room during this alleged warrantless search, so it is not

6    entirely clear what Ciuca is trying to suppress. (ECF No. 204) Overall, in addition to the

7    evidence favoring the finding that the LIR was unreliable and no warrantless search

8    occurred just after 2:08 p.m., it makes little sense that such a search would have occurred.

9           On these facts, the Court agrees with Judge Hoffman that the LIR was unreliable,

10   and the government offered evidence showing that no warrantless search of room 16-

11   240 occurred sometime after 2:08 p.m. The Court accepts Judge Hoffman’s

12   recommendation and overrules Ciuca and Serban’s corresponding objections.

13          C.     Serban’s Joinder and Objection to Judge Hoffman’s Denial
14          Serban’s Joinder and objection must be viewed in connection with Judge

15   Hoffman’s recommendations as to Ciuca’s filings.7 Judge Hoffman recommended that

16   Ciuca’s motion to suppress (ECF No. 96) and Ciuca’s Supplement (ECF No. 168) be

17   denied for two reasons. First, Judge Hoffman found the motion and Supplement to be

18   moot with respect to all but Ciuca’s statement as to “bank fraud” because the government

19   indicated it would not seek to introduce the other statements as part of its case in chief.

20   (ECF No. 186 at 9.) Second, Judge Hoffman found that the absence of Miranda8 warnings

21

22
            7Theprocedural posture of Serban’s objection is odd because Ciuca did not object
23   to Judge Hoffman’s denial of his underlying motion—and Serban was attempting to join
     a supplement to that motion. Nevertheless, the Court will address the merits of Serban’s
24   objection.
25          8The  Supreme Court established in Miranda v. Arizona that law enforcement
26   officers must provide warnings to individuals who are in custody in order to combat the
     inherently compelling pressures of custodial interrogation. 384 U.S. 436, 467 (1966).
27
                                                 19
28
1    did not violate Ciuca’s Fifth Amendment rights to support suppression of Ciuca’s “bank

2    fraud” statement because Ciuca was not subject to interrogation when he volunteered the

3    statement. (Id. at 11.) Ciuca did not object to Judge Hoffman’s recommendations.

4    Accordingly, the Court adopts Judge Hoffman’s recommendations and denies Ciuca’s

5    motion to suppress his statements (ECF No. 96).9

6           Judge Hoffman denied Serban’s Joinder based on her failure to provide “points

7    and authorities to support the joinder, and [for raising] arguments regarding prejudice for

8    the for the first time on reply.” (ECF No. 186 at 12.) Serban’s objection (ECF No. 202)

9    reiterates her claim of prejudice raised in her reply in support of her Joinder (ECF No.

10   170). Serban cannot and does not argue that the government obtained Ciuca’s

11   statements in violation her constitutional rights. Serban instead argues that she is seeking

12   “exclusion-relief [] because of the prejudicial impact of [Ciuca’s] statements if admitted.”10

13   Serban does not elucidate on this point in her objection any more than she did in her reply

14   to her Joinder. In any event, Serban’s arguments—as best the Court can discern—are

15   tenuous. First, she seeks “exclusion-relief” but asked to join essentially in a motion to

16   suppress, not exclude, Ciuca’s statement. Second, she cites to Rule 14(a) of the Federal

17   Rules of Criminal Procedure and Rule 403 of the Federal Rules of Evidence, but fails to

18   provide any analysis under either rule—both of which go to admissibility, not suppression.

19   Rule 14(a) permits the court to order separate trials or “provide any other relief that justice

20   requires” if joinder of multiple defendants “appears to prejudice a defendant or the

21

22
            9Moreover, the Court agrees with Judge Hoffman that Ciuca’s “bank fraud”
23   statement was volunteered during the course of casual conversation with Detective
     Garrett, which did not amount to interrogation to trigger the safeguards included in
24   Miranda warnings.
25          10Serban’s   objection references Ciuca’s statements, but the only statement as
26   issue is Ciuca’s “bank fraud” statement since that is the statement the government seeks
     to introduce as part of its case in chief. The Court therefore will only address Serban’s
27   objection as it relates to that statement.
                                                  20
28
1    government.” Fed. R. Crim. P. 14(a). Serban appears to suggest that the “other relief that

2    justice requires” is to exclude Ciuca’s statement. However, whether admitting Ciuca’s

3    statement of “bank fraud” would present the potential of unfair prejudice to Serban to

4    warrant any relief under Rule 14 or even Rule 403 are matters that Serban can raise at

5    trial and the Court can better address in the context of trial. Accordingly, the Court agrees

6    with Judge Hoffman’s decision to deny Serban’s Joinder.

7           D.     Ciuca’s Request for a Franks Hearing

8           Finally, Ciuca notes in passing towards the conclusion of his objection to the

9    applicable R&R that he requests a hearing under Franks v. Delaware, 438 U.S 154 (1978)

10   to challenge the Excalibur Warrant. (ECF No. 204 at 14.) Ciuca also argued in his reply

11   filed in support of one of his objections that the affidavit filed to obtain the Excalibur

12   Warrant contained certain false statements. (ECF No. 220 at 2-3.) In Franks, the Supreme

13   Court established a two-prong test for overturning a judicial officer’s probable cause

14   finding. First, there is a “presumption of validity with respect to the affidavit supporting the

15   search warrant.” Franks, 438 U.S at 171. Second, a defendant is entitled to an evidentiary

16   hearing on the validity of the affidavit only if he can make a “substantial showing” that: (1)

17   the affidavit contains intentionally or recklessly false statements or misleading omissions

18   and; (2) the affidavit cannot support a finding of probable cause without the false

19   information or with the misleading omissions. Id. at 171-172.

20          The Ninth Circuit has articulated five requirements that a defendant must satisfy to

21   warrant a Franks hearing: “(1) the defendant must allege specifically which portions of the

22   warrant affidavit are claimed to be false; (2) the defendant must contend that the false

23   statements or omissions were deliberately or recklessly made; (3) a detailed offer of proof,

24   including affidavits, must accompany the allegations; (4) the veracity of only the affiant

25   must be challenged; (5) the challenged statements must be necessary to find probable

26   cause.” United States v. Perdomo, 800 F.2d 916, 920 (9th Cir. 1986) (quoting United

27   States v. Dicesare, 765 F.2d 890, 894-95 (9th Cir. 1985)). In other words, a defendant
                                              21
28
1    must show that the affidavit could not support a finding of probable cause even if it were

2    purged of its falsities and/or supplemented by the omissions. See Stanert, 762 F.2d at

3    780-81.

4            Here, the Court finds that a Franks hearing is not warranted because Ciuca has

5    not even alleged or argued that Detective Jogodka included any intentionally false

6    statements in the affidavit he filed to obtain the Excalibur Warrant. While some of the

7    statements in that affidavit may have turned out to be false, Ciuca does not even argue

8    that Detective Jogodka’s statements were false at the time he made them. Nor has he

9    alleged or argued that Detective Jogodka omitted anything from the affidavit. Further,

10   Ciuca has not offered any proof to support his request for a Franks hearing. Thus, a

11   Franks hearing is simply unnecessary with respect to the Excalibur Warrant.

12           In sum, the Court agrees with Judge Hoffman’s recommendations, and adopts

13   them as the findings of this Court.

14      V.      CONCLUSION

15           The Court notes that the parties made several arguments and cited to several

16   cases not discussed above. The Court has reviewed these arguments and cases and

17   determines that they do not warrant discussion as they do not affect the outcome of

18   Defendants’ motions.

19           It is therefore ordered that Judge Hoffman’s recommendations (ECF Nos. 186,

20   187) are adopted and the Court overrules Ciuca and Serban’s objections.

21           It is further ordered that Ciuca’s motion to suppress evidence (ECF No. 95) and

22   motion to suppress statements (ECF No. 96) are denied.

23           It is further ordered that Serban’s objection to Judge Hoffman’s decision to deny

24   her motion to join Ciuca’s supplement to his motion to suppress statements (ECF No.

25   170) is overruled.

26           It is further ordered that Serban’s motion to suppress evidence (ECF No. 140) is

27   denied.
                                                22
28
1    DATED this 13th day of November 2018.

2

3                                            _____________________________
                                             MIRANDA M. DU
4                                            UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
                                      23
28
